t c summary opinion united_states tax_court yancy k young petitioner v commissioner of internal revenue respondent docket no 11797-02s filed date yancy k young pro_se stephen j neubeck for respondent powell special_trial_judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the issue is whether an erroneous refund issued to petitioner is a gift from respondent petitioner resided in huber heights ohio at the time the petition was filed this case was submitted fully stipulated under rule and the applicable facts may be summarized as follows in preparing his federal_income_tax return petitioner on line 6c of form 1040a u s individual_income_tax_return listed yancy l young as his dependent and checked box 6c showing yancy as a qualifying_child for the child_tax_credit petitioner however did not claim a child_care_credit on the return respondent recalculated petitioner’s tax_liability to reflect the child_tax_credit and refunded dollar_figure to petitioner subsequently respondent examined petitioner’s return and disallowed the child_tax_credit because yancy was not a qualifying_child petitioner concedes that he is not entitled to the child_tax_credit petitioner contends that respondent’s erroneous refund was a gift to him while respondent has the authority to make a the facts are not in dispute and the issue is primarily one of law sec_7491 concerning burden_of_proof has no bearing on this case a deficiency exists because the erroneously issued refund is considered a rebate under sec_6211 laughlin v commissioner tcmemo_1993_122 refund of overpayments see sec_6402 we are unaware of any provision that authorizes him to make gifts furthermore we would be hard pressed to find that respondent made the payment based on a detached and disinterested generosity out of affection respect or admiration of petitioner so as to constitute a gift see 363_us_278 reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent upon receipt of a return if respondent determines that the payments by the taxpayer are in excess of the amount of tax_shown_on_the_return respondent may make credit or refund of such overpayment without awaiting examination of the completed return sec_301_6402-4 proced admin regs
